DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 12/27/2021, which are in response to USPTO Office Action mailed 8/27/2021. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding independent claim 1,
	The claim recites “A method comprising:…automatically converting the at least one data object into a structured query language (SQL) message;” Which recites a process of changing the format of a data object into an SQL message. This is a process that can be performed in the human mind. For example, a person might want mental process.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of generic computer components e.g. a control circuit. None of the claim elements preclude the steps from practically being performed in the mind. For example, claim 1 encompasses merely translating a received message from one format (one object) into another (an SQL message).
Claim 1 recites the following additional elements: 
“a control circuit”. This limitation relates to a generic computer component recited at a high degree of generality.
“receiving from a message source via a network interface a database-update message having at least one data object in a data-independent data format comprising human-readable text;” which merely refers to mere data gathering (e.g. receiving input text for further processing is a step of data gathering) which amounts to insignificant extra-solution activity.
“selecting at least one of a plurality of candidate SQL databases to provide a selected SQL database;” which merely refers to selecting a particular data source to be manipulated (e.g. a candidate SQL database is a data source) which amounts to insignificant extra-solution activity.
“and transmitting the SQL message to the selected SQL database.” which merely refers to mere data gathering (e.g. transmitting data is a step of data gathering and outputting) which amounts to insignificant extra-solution activity.
The judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality. Which amounts to no more than applying the steps to within a generic computer environment. Accordingly, these elements do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea, see MPEP 2106.06(f). As such, the claim is directed to the abstract idea of a mental process.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. 
	The additional elements, taken either alone or in combination do not result in the claim, as a whole, amounting to significantly more than the judicial exception.
	The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
“receiving from a message source via a network interface a database-update message having at least one data object in a data-independent data format comprising human-readable text;” the limitation is recognized as well-understood, routine, conventional activity
within the field of computer functions as an element of receiving or transmitting data over a network (e.g. receiving a message represents a step of receiving data) as described in MPEP 2106.05(d)(II)(i).
	“selecting at least one of a plurality of candidate SQL databases to provide a selected SQL database;” the limitation is recognized as well-understood, routine, conventional activity
within the field of computer functions as an element of storing and retrieving information
in memory (e.g. the selection of a candidate SQL database occurs between steps of receiving and transmitting) as described in MPEP 2106.05(d)(II)(iv).
“and transmitting the SQL message to the selected SQL database.” the limitation is recognized as well-understood, routine, conventional activity
within the field of computer functions as an element of receiving or transmitting data over a network (e.g. transmitting an SQL message to a database is transmitting data over a network) as described in MPEP 2106.05(d)(II)(i).
Based on the above, the claim is not patent eligible.

Regarding dependent claim 2,
Claim 2 depends upon Claim 1, as such claim 2 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 2 further recites the limitations of: “wherein the data-independent data format comprises a JavaScript Object Notation (JSON) format.” which merely 
Regarding dependent claim 3,
Claim 3 depends upon Claim 1, as such claim 3 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 3 further recites the limitations of: “wherein the control circuit comprises a web server.” which merely refers to selecting a particular data source (e.g. a web server) to be manipulated, which amounts to insignificant extra-solution activity.

Regarding dependent claim 4,
Claim 4 depends upon Claim 1, as such claim 4 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 4 further recites the limitations of: “wherein the control circuit runs in an Apache Tomcat instance.” which merely refers to selecting a particular data source (e.g. an Apache/Tomcat instance is a type of web server application) to be manipulated, which amounts to insignificant extra-solution activity.

Regarding dependent claim 5,
Claim 5 depends upon Claim 1, as such claim 5 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 5 further recites the limitations of: “wherein the human-readable text includes information specifying a particular country, a particular store, and a particular date.” which merely refers to selecting a particular data type (e.g. a 
Regarding dependent claim 6,
Claim 6 depends upon Claim 1, as such claim 6 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 6 further recites the limitations of: wherein the data-independent data format supports at least one of the following value types: stringValue, intValue, doubleValue, boolValue, and dateValue. which merely refers to selecting a particular data type (e.g. stringValue, intValue, doubleValue, boolValue, and dateValue are data types) to be manipulated, which amounts to insignificant extra-solution activity.

Regarding dependent claim 7,
Claim 7 depends upon Claim 1, as such claim 7 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 7 further recites the limitations of: wherein the data-independent data format only supports insert, update, and select value types.  which merely describes a type of data to be manipulated (e.g. the data-independent data format is a type of data), which amounts to insignificant extra-solution activity.


Regarding dependent claim 8,
Claim 8 depends upon Claim 1, as such claim 8 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 8 further recites the limitations of: “subsequent to transmitting the SQL message, transmitting to the message source via the network interface a follow-up message comprising human-readable text.”  which merely refers to steps of data gathering and outputting (e.g. transmitting a message via a network interface is data outputting.), which amounts to insignificant extra-solution activity.
The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
“subsequent to transmitting the SQL message, transmitting to the message source via the network interface a follow-up message comprising human-readable text.” the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of receiving or transmitting data over a network (e.g. receiving a message represents a step of receiving data) as described in MPEP 2106.05(d)(II)(i).

Regarding dependent claim 9,
Claim 9 depends upon Claim 8, as such claim 9 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 9 further recites the limitations of: “wherein the follow-up message represents, in the human- readable text, a successful interaction with the selected SQL database.” which merely refers to steps of data gathering and outputting (e.g. the follow-up message is a data output.), which amounts to insignificant extra-solution activity.

Regarding dependent claim 10,
Claim 10 depends upon Claim 8, as such claim 10 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 10 further recites the limitations of: wherein the follow-up message represents, in the human- readable text, an error message provided by the selected SQL database. which merely refers to steps of data gathering and outputting (e.g. the follow-up message is a data output.), which amounts to insignificant extra-solution activity.

Regarding independent claim 11,
The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 12,
The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 13,
The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 14,
The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 15,
The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 16,
The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 17,
The claim is analogous to the subject matter of dependent claim 7 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 18,
The claim is analogous to the subject matter of dependent claim 8 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 19,
The claim is analogous to the subject matter of dependent claim 9 directed to a computer system and is rejected under similar rationale.
Regarding dependent claim 20,
The claim is analogous to the subject matter of dependent claim 10 directed to a computer system and is rejected under similar rationale.

Regarding dependent claims 2-16 and 17-20
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 11, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raghavan et al. (US PGPUB No. 2018/0210821; Pub. Date: Jul. 26, 2018).
Regarding independent claim 1,
	Raghavan discloses a method comprising: by a control circuit: receiving from a message source via a network interface a database-update message having at least one data object in a data-independent data format comprising human-readable text; See Paragraph [0045], (Disclosing a method for generating and transforming test data retrieved from a data source. The method includes receiving a test data query, i.e. receiving a database update message. An example test data query is provided: "Can I get at least 10 rows from credit card information if the transaction month is November 2016 and customer location is California", i.e. having at least one object (e.g. credit card information, transaction months, customer locations, etc.) in a data-independent data format comprising human-readable text.). Note [0029] wherein test data generation and transformation system 102 receives and processes received test data queries, i.e. a control circuit.
automatically converting the at least one data object into a structured query language (SQL) message; See FIG. 3 and Paragraph [0050], (Step 308 comprising executing the test data query by converting the generic test data query into a source specific executable query. For an SQL-based data source, the input query may be transformed into an SQL query as illustrated in Paragraph [0050], i.e. automatically converting at least one data object into an SQL message.).
selecting at least one of a plurality of candidate SQL databases to provide a selected SQL database; See Paragraph [0034], (The generic test data query is converted into a data source specific executable query, such as an SQL query, and is executed on the corresponding data source(s) to generate test data. The examiner notes that a source-specific query necessarily identifies a source to which the query will be directed, i.e. selecting an SQL database from a plurality of databases.).
and transmitting the SQL message to the selected SQL database. See Paragraph [0034], (The transformed data source specific executable query (e.g. the SQL query) is then executed over the specified data source to generate test data, i.e. transmitting the SQL message to the selected SQL database.).


Regarding dependent claim 3,
As discussed above with claim 1, Raghavan discloses all of the limitations.
	Raghavan further discloses the step wherein the control circuit comprises a web server. See FIG. 1, (Test data generation and transformation system 102 is connected to other system components via network 109, i.e. a web server.). The examiner notes one of ordinary skill in the art would recognize that a "web server" refers to hardware and/or software which manages access to resources and/or services in a network. Element 102 of Raghavan handles receiving, transforming, resolving and forwarding of test data to other components via network 109, therefore it functions as a web server.

Regarding dependent claim 6,
	As discussed above with claim 1, Raghavan discloses all of the limitations.
	Raghavan further discloses the step wherein the data-independent data format supports at least one of the following value types: stringValue, intValue, doubleValue, boolValue, and dateValue. See Paragraph [0050], (Illustrated SQL query (6) includes selecting a Tran_Date attribute, i.e. a data value, State attribute, i.e. a string value.). The examiner notes that the natural language input specifies a request for dates, states and credit card information, i.e. the data-independent format supports a plurality of data types such as numbers, strings, etc.).



Regarding independent claim 11,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 7, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan in view of LIU et al. (US PGPUB No. 2015/0039587; Pub. Date: Feb. 5, 2015).
Regarding dependent claim 2,
As discussed above with claim 1, Raghavan discloses all of the limitations.
Raghavan does not disclose the step wherein the data-independent data format comprises a JavaScript Object Notation (JSON) format.  
	LIU discloses the step wherein the data-independent data format comprises a JavaScript Object Notation (JSON) format. See Paragraph [0042], (Disclosing a system for optimizing storage and retrieval of data from a database server. The method includes providing input data in JSON format.).
Raghavan and LIU are analogous art because they are in the same field of endeavor, query optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Raghavan to include the method of providing JSON-formatted inputs to the query system as disclosed by LIU. One of ordinary skill in the art would recognize that JSON formatting has several advantages over other file formats, including ease of use via accessible syntax, browser compatibility and faster parsing than contemporaries such as XML and YAML. Therefore, it would be advantageous to receive input data in JSON format.

Regarding dependent claim 7,
As discussed above with claim 1, Raghavan discloses all of the limitations.
Raghavan further discloses the step wherein the data-independent data format only supports  See Paragraph [0045], (The test data query written in the data-independent data format includes the phrase "Can I get" which is translated into the SQL expression "SELECT", i.e. a select operation.)
Raghavan does not explicitly disclose insert and update value types.
	LIU discloses the step wherein the data-independent data format only supports insert, update… See Paragraph [0084], (Disclosing a method for supporting storage and retrieval of database server data. The method includes receiving a query expression in JSON format to be executed against a collection of semi-structured data. The query expression comprises a set of semi-structured data operators which may include an update operator configured to modify, insert or delete specified components of semi-structured data, i.e. insert and update.) The examiner notes that Paragraph [0037] of Applicant's Specification describes an "update" activity as constituting deletion, insertion or modification of one or more existing database entries, therefore the functionality disclosed by LIU is equivalent to supporting only "insert" and "update".
Raghavan and LIU are analogous art because they are in the same field of endeavor, query optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Raghavan to include the method of updating database entries via input queries as disclosed by LIU. Doing so would allow users to perform a wider variety of operations not limited to only requesting data for consumption. The additional functionality allows users to write, delete and modify database entries, providing greater flexibility of use.

Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.


Regarding dependent claim 17,
	The claim is analogous to the subject matter of dependent claim 7 directed to a computer system and is rejected under similar rationale.

Claim 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan in view of Ilieva et al. (US PGPUB No. 2015/0074743; Pub. Date: Mar. 12, 2015).
Regarding dependent claim 4,
As discussed above with claim 1, Raghavan discloses all of the limitations.
Raghavan does not disclose the step wherein the control circuit runs in an Apache Tomcat instance.  
	Ilieva disclose the step wherein the control circuit runs in an Apache Tomcat instance. See Paragraph [0056], (Disclosing an interface and authorization server for managing services and functionalities provided by a cloud-director management subsystem. The method includes a VCC node comprising a web service executing within an Apache/Tomcat container that runs as a virtual appliance within a cloud director, VDC management server, or third-party cloud computing server. The VCC node then provides web services using an SQL Server database, etc.).
	Raghavan and Ilieva are analogous art because they are in the same field of endeavor, query optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Raghavan to include the Apache/Tomcat web server as disclosed by Ilieva. One of ordinary skill in the art would be able to recognize that using Apache/Tomcat to host a web server has advantages including SSL support, cross-platform compatibility, open-source benefits such as community support, etc. Therefore, it would be advantageous to utilize the Apache/Tomcat platform as it provides a lightweight, cross-platform service that has broad community support.

Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.

Claim 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan in view of Haines et al. (US PGPUB No. 2003/0033211; Pub. Date: Feb. 13, 2003).
Regarding dependent claim 5,
As discussed above with claim 1, Raghavan discloses all of the limitations.
Raghavan further discloses the step wherein the human-readable text includes information specifying a particular country, a  See Paragraph [0045], (The natural language query includes specifying a customer location, i.e. a particular country, and a particular date, from a particular service, in this case credit cards such as MasterCard.).
Raghavan does not disclose …specifying a particular store…
Haines discloses …specifying a particular store… See Paragraph [0115], (Disclosing a method capable of searching for retail products via network-wide search. Users may enter search criteria including a retailer name or identifier, i.e. information specifying a particular store.).
Raghavan and Haines are analogous art because they are in the same field of endeavor, query optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Raghavan to include the method of querying retail sources as disclosed by Haines. Doing so would allow users to narrow their search queries based on queries to be performed against data relating to a particular retailer, thereby allowing users to more granularly search for data on an individual store-specific level.

Regarding dependent claim 15,
	The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.

Claim 8-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan in view of Lerios et al. (US PGPUB No. 2016/0034547; Pub. Date: Feb. 4, 2016).
Regarding dependent claim 8,
As discussed above with claim 1, Raghavan discloses all of the limitations.
Raghavan does not disclose subsequent to transmitting the SQL message, transmitting to the message source via the network interface a follow-up message comprising human-readable text.  
	Lerios discloses subsequent to transmitting the SQL message, transmitting to the message source via the network interface a follow-up message comprising human-readable text. See Paragraph [0055], (Disclosing an SQL-based operating system capable of responding to a client's SQL commands through the same interface used to provide said client SQL commands. Responses include retrieved data, status messages, and/or error messages, i.e. follow-up messages comprising human-readable text.).
Raghavan and Lerios are analogous art because they are in the same field of endeavor, SQL-based systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Raghavan to include the method of providing users with feedback messages as disclosed by Lerios. Doing so would allow users to receive feedback after providing input. The variety of responses may help a user correct potential errors or receive notice of success, thereby improving the user experience.

Regarding dependent claim 9,
As discussed above with claim 8, Raghavan-Lerios discloses all of the limitations.
	Lerios further discloses the step wherein the follow-up message represents, in the human- readable text, a successful interaction with the selected SQL database. See Paragraph [0055], (Disclosing an SQL-based operating system capable of responding to a client's SQL commands through the same interface used to provide said client SQL commands. Responses include retrieved data, status messages, and/or error messages.). The examiner notes that "success" as recited in the claim limitation is a status for an SQL operation, therefore the responses may indicate a successful interaction with the SQL system. 
Raghavan and Lerios are analogous art because they are in the same field of endeavor, SQL-based systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Raghavan to include the method of providing users with feedback messages as disclosed by Lerios. Doing so would allow users to receive feedback after providing input. The variety of responses may help a user correct potential errors or receive notice of success, thereby improving the user experience.

Regarding dependent claim 10,
As discussed above with claim 8, Raghavan-Lerios discloses all of the limitations.
	Lerios further discloses the step wherein the follow-up message represents, in the human- readable text, an error message provided by the selected SQL database. See Paragraph [0055], (Disclosing an SQL-based operating system capable of responding to a client's SQL commands through the same interface used to provide said client SQL commands. Responses include retrieved data, status messages, and/or error messages, i.e. error messages.).
Raghavan and Lerios are analogous art because they are in the same field of endeavor, SQL-based systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Raghavan to include the method of providing users with feedback messages as disclosed by Lerios. Doing so would allow users to receive feedback after providing input. The variety of responses may help a user correct potential errors or receive notice of success, thereby improving the user experience.

Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 8 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 19,
	The claim is analogous to the subject matter of dependent claim 19 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 20,
	The claim is analogous to the subject matter of dependent claim 20 directed to a computer system and is rejected under similar rationale.


Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.
Regarding rejection of claims 1-20 under 35 USC 101,
	Applicant argues that that the subject matter of independent claim 1 cannot be practically performed in the mind, citing Paragraphs [0005] and [0006] of Applicant’s specifications but does not refer to any specific claim limitation as not being able to be practically performed in the mind.
	The examiner respectfully disagrees,
	Paragraphs [0005]-[0006] of Applicant’s specification highlights disadvantages of using SQL but do not positively disclose benefits of the claimed invention. Therefore, claims 1-20 are still directed to the abstract idea of a mental process as disclosed in the rejection of claims 1-20 under 35 USC 101 above.
	The examiner suggests amending claim 1 to include language that explicitly points out how the claimed invention represents an improvement over the state of the art, in addition to further describing functional steps so they might distinguish over the prior art.


Regarding independent claim 1,
	Applicant argues that Raghavan does not disclose the step of “selecting at least one of a plurality of candidate SQL databases to provide a selected SQL database.”
	The examiner respectfully disagrees,
	FIG. 1 of Raghavan illustrates a plurality of data sources 106 which store data associated with one or more databases. Paragraph [0020] discloses that the plurality of data sources may be Oracle, SQL Server, NOSQL files or other related databases. The examiner is interpreting this as describing potential database systems that may be arranged in any combination to comprise a plurality of data sources 106, e.g. configurations such as a plurality of SQL Servers or other variations. 
Raghavan does not limit the data sources to being explicitly one each of Oracle, SQL Server, NOSQL files or other related databases and therefore does not preclude one of ordinary skill in the art from using one of the aforementioned database technologies as data sources. Therefore, Raghavan discloses “selecting at least one of a plurality of candidate SQL databases to provide a selected SQL database.”







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159